Citation Nr: 0601313	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic ear disorder 
manifested by vertigo and dizziness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision that denied service 
connection for a chronic ear disorder manifested by vertigo 
and dizziness.  In December 1999, the veteran filed a timely 
notice of disagreement.  In September 2000, the RO issued a 
statement of the case, and later that same month, the veteran 
perfected his appeal the following month.

In April 2004, the Board remanded the veteran's claim to the 
RO so that the veteran could be scheduled for a hearing 
before a Veterans Law Judge sitting at the RO.

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The veteran is not currently diagnosed with a condition 
manifested by vertigo and dizziness, and any such condition 
that may exist began many years after service and was not 
caused by any incident of service.




CONCLUSION OF LAW

Claimed chronic ear disorder manifested by vertigo and 
dizziness was not incurred or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Initially, the Board notes that the veteran's complete 
service medical records are not on file.  A response from the 
National Personnel Records Center, received in May 2000, 
noted that a majority of the veteran's service medical and 
personnel records were destroyed in a fire at that facility.  
Consequently, in reaching this decision, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The veteran is seeking service connection for a chronic ear 
disorder manifested by vertigo and dizziness.  

A review of his report of separation, Form DD 214, revealed 
that the veteran served on active duty in the Army from 
January 1952 to December 1953, including service in Korea.  
The report also noted, in pertinent part, that he was awarded 
a Combat Infantry Badge.  The veteran's separation 
examination, performed in October 1953, noted that his ears 
were normal.  The report also listed his hearing acuity as 
15/15, bilaterally, under both whispered voice and spoken 
voice testing.  

In February 1999, the veteran filed his present claim seeking 
service connection for a chronic ear disorder manifested by 
vertigo and dizziness.  In support of his claim, the RO 
obtained VA and private treatment records identified by the 
veteran.  In July 1993, the veteran sought treatment for 
complaints of dizziness, vomiting and diaphoresis.  The 
report concluded with a diagnosis of dizziness (vertigo).  A 
treatment report, dated in November 1993, noted the veteran's 
complaints of vertigo.  The report noted an assessment of 
vertigo of unknown cause.  

In December 1993, the veteran was seen by a private 
audiological clinic.  The veteran reported two incidents of 
vertigo with nausea, vomiting and falling.  The report 
concluded a diagnosis of bilateral high-frequency, 
sensorineural hearing loss, worse on the left.  

In March 1999, a VA examination for ear disease was 
conducted.  The veteran reported complaints of decreased 
hearing and a balance problem.  Physical examination was 
essentially normal, and the VA examiner noted that he did not 
see any active disease.  The report concluded with a 
diagnosis of a normal ear examination. 

In March 1999, a VA audiological examination was conducted.  
The report of this examination concluded with a diagnosis of 
mild sensorineural hearing loss, bilaterally.

A private audiological report, dated in December 2000, noted 
the veteran's history of noise exposure consisting of two 
years of military service, followed by twenty-seven years of 
service as a police officer.  Audiological examination 
revealed findings of mild to moderate, high frequency 
sensorineural hearing loss, worse on the left.  The report 
noted that impedance findings indicate normal middle ear 
function for both ears.  Electronystagmography to rule out 
vestibular system deficit.  

In March 2001, lay statements were received from the 
veteran's spouse, son and fellow police officers.  The 
veteran's spouse indicated that she met the veteran in 1953, 
and that he had told her about an inservice incident in which 
a pistol went off near his left ear causing pain.  He 
reported that he was treated inservice for this condition 
with an injection.  The veteran's son, and his fellow police 
officers, also noted that they were told of the veteran's 
inservice injury.  

In July 2004, a VA audiological examination was conducted.  
The VA examiner noted that he had review the claims folder.  
The report of this examination noted the veteran's narrative 
history of difficulty hearing since his military service due 
to exposure to artillery noise.  He indicated that he has had 
periodic tinnitus in the left ear, and also reported episodic 
positional vertigo and imbalance since 1994.  Audiological 
testing revealed mild to moderate sensorineural hearing loss, 
worse on the left.  An electronystagmogram (ENG) examination 
was conducted.  Based upon his review of the claims folder, 
and physical examination of the veteran, the VA examiner 
opined, "[i]t is not likely that present audiological 
problems are secondary to possible service incurred acoustic 
trauma.  There is no ear disease present to explain veteran's 
complaints of disturbance of balance, and the ENG confirmed 
this, since the study was completely normal."  The examiner 
then stated that the most likely etiology for the veteran's 
hearing loss is his age.

In considering the veteran's claim, the Board fully accepts 
the veteran's allegation that he was exposed to loud noise 
from artillery and gunfire during his active duty service.  
See 38 U.S.C.A. § 1154.  However, in addition to disease or 
injury in service, service connection requires competent 
medical evidence of a current related disability. Degmetich 
v. Brown, 104 F.23d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with a chronic ear disorder and then 
associate this condition with his active duty service.   A 
similar conclusion is reached when considering the other lay 
statements submitted in support of the veteran's claim.

As noted above, the veteran's VA audiological examination, 
performed in July 2004, concluded that there was no ear 
disease present to explain the veteran's complaints of 
disturbance of balance.  It also noted that this was 
confirmed by ENG testing, which was found to be completely 
normal.  A similar conclusion was reached by the VA 
examination for ear disease conducted in March 1999.  
Moreover, post service treatment records, dating back to 
1992, are also silent for a diagnosis of any chronic ear 
disorder.  The Board also notes that the first documented 
complaint of dizziness and vertigo are not shown until 1993, 
which is forty years after the veteran's discharge from the 
service.

In the absence of a current medically diagnosed chronic ear 
disorder manifested by vertigo and dizziness there is no 
basis for service connection.  As the preponderance of the 
evidence is against each of these claims, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The March 1999, October 1999, and May 2004 letters from the 
RO, the December 1999 RO decision, the September 2000 
statement of the case (SOC), and the August 2004  
supplemental SOC, and the Board's April 2004 remand, advised 
the veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
May 2004 letter specifically asked for any evidence in the 
veteran's possession that pertains to his claim.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice provided was harmless error.  Although 
complete notice may not have been provided to the appellant 
prior the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Also, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, the Board considers 
any defect in the timing of the notice provided to the 
veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In his testimony before the 
Board, the veteran testified that he was not given periodical 
medical examinations during his twenty-seven years of post 
service employment in the police force.  Moreover, the 
veteran was provided multiple VA examinations in connection 
with this claim.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  




ORDER

Service connection for a chronic ear disorder manifested by 
vertigo and dizziness is denied.

____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


